 Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 1 of 24


% AO 94 (Rcv.8/97)CommitmenttoAnotherDistrict

                                   U NITED STATES D ISTRICT C OURT
              SOUTHERN
              .                                                 Districtof                     FLORIDA
      UNITED STATES OF AM ERICA                                                       COM M ITM ENT TO ANOTHER
                 vs.                                                                           D ISTRICT
             SETH N EZA T,

                                                                                                  19-6091-SELTZER
                         DOCKET NUMBER                                          MAGISTRATE JUDGE CASE NUM BER
          DistrictofArrcst                  DistrictofOftknsc                  Districtof/rrest              DistrictofOft
                                                                                                                         knse
  SOUTHERN DISTRICT OF       l:18-CR-l09       SOUTHERN DISTRICT OF                                       l9-609l-SEL,I-ZER
          OHIO                                       FLORIDA
 CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
          XIndictment Z Information                Z Complaint           Z PETITION
 chargingaviolationof 18                            U.S.C.j19624d)
 D ISTRICT O F OFFENSE;
 SOUTiIERN DISTRICTOFOHIO (WESTERN DIVISION)
 CONSPIRACY TO PARTICIPATE IN RACKETEERING ACTIVITY



 CURRENT BOND STATUS:
    Z Bailfixedat                            andconditionswerenotmvt
    Z GovernmcntmovedfordetentionanddefendantdetainedaherhearinginDistrictofArrest
   N Govecmentmovedfordetentionanddefendantdetainedpen'                        tionhearinginDistrictofoffense
        Other(Specify)                                          -
 Representation: Z RctainedOwnCounsel                   ederalDefenderOrganizatio
                                                        '                                   C1CJA Attorney      Z None
                              '%     hhh
                                       x
 lnterpreterRequire . Z No                        Yes Language: ENGLISH
                                                                              SO UTH ERN DISTRICT O F FLO RIDA
         TO :THE UNITED STA TES M ARSHAL
             You arehercby comm andedtotake ctlstodyoftheabovcnam eddefendantandto transportthat
         defcndantwith acertified copyofthiscomm itmentforthwith to thedistrictofoffenseasspecified above
         and theredeliverthedefendanttothe itcd StatesM arshalforthatDistrictorto someotheroftscer
         authorizedtoreceivethedefendant.
     FB U           7
                        ate                                                  nited States d eorM agistratcJudge

                                                                RETURN

 Thiscom mitm entwasreceived and executed as follows:
 I)A'l-ECOM MITM EN'I'ORDER RECEIVED            PLACEOFCIIM M ITM EN'C                      DATEDEFENDANT COM M ITTED



 DATE                                           UNITED STATES MARSHAL                       (l
                                                                                             )Y)DEPUTY M ARSHAL
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 2 of 24




                            UN ITED STA TE S D ISTRIC T C O U RT
                                                FOR THE

                                    SOUTHERN DISTRICT OF FLORIDA



                                                           CaseN o:19-6091-SELTZER
    U                                                      YourCaseNo;I:l8-CR-109
        nited States ()fA m erica

                                                      W AIVER O F REM OVA L H EARING
    Seth Nezat,

    I,Seth N ezatcharged in aproceeding on a lndictm entfiled in theSouthern DigtrictofO hio in
    violation of18:U.S.C.j1962(d)ConspiracyToPartitipateInRacketeeringActivityand
    havingbeenarrcstedinthcSouthernDigtrictofFlorida(FortLauderdale)andtakenbefore
    United StatesM agistrateJudgeBarry S. Seltzer,forthatdistrict,who informed meofthe
    chargeand ofmy rightto retaincounselorrequesttheassignmentofcounseliflam unableto
    retain counsel,and to havearemovalhearing orexecuteawaiverthereof. do hereby w aive a
    hearing bcforetheaforementioned M agistrateJudge and consenttotheissuanceofa W arrantfor
    my Removalto theSouthern DistrictofOhiowherctheaforcsaid charge ispendingagainstme.


    February 27th, 2019
                                                               Signatureofdefendant



                                           -          j
     arry S.Seltzer
   UnitedSta          a 'strateJudge(2/27/19)

   cc:AllCounsel
 Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 3 of 24



      UNITED STATES DISTRICT COURT FOR SOUTHERN DISTRICT O F FLORIDA **COURT O RDER/M INUTES**
                U.S.MAGISTRATE JUDGE BARRY S.SELTZER - FORT LAUDERDALE,FLORIDA ROOM 110


DEFT: SETH NEZAT (J)#19691-104                                 CASENO: 19-609I-SELTZER
AUSA:        (B.BROWN DUTY AUSA)
USPO:                                                          Vlo u:
                                                                        18:U,S.
                                                                              C.jl962(d)
PROCEEDING : IN ITIAL APPEARANCE ON REM OVA L                  RECOM M EN DED BOND :
             FROM SD OF OH1O
BOND/PTD HEARING HELD -yes/no                         COUN SEL APPOINTED : FPD APPO INTED TIM D AY

BOND SET@: NO BOND HEARING W ASHELD                            Tobecosignedby:

Q        Allstandard conditions                                DEFENDANT ADVISED OFCHARGES.REQUEST COURT

Q        Donotencumber propcrty.                               TO APPOINT COUNSEL.SW ORN/TEST FOR COURT

         Surrenderand/ordonotobtain passports/travcldocumtnts, APPOINTM ENT OF COUNSEL FPD APPO INTED
Q         RpttoPTS asdirccted / or. x'saweek/monthby phone;-
         x'5aweek/month inperson.                              DEFENDANT DEFERS BOND HEARING UNTIL HIS RETURN
u         Random urinetestingby PrctrialServices.
         Trcatmentasdeemed neccssary.                           TO SOUTHERN DISTRICT OF OHIO.

Q        M aintainorseekfull-timeelnployment.                  W AIVED REM OVAL AND SIGNED W AIVER
Q        No contactwithvictims/witnesscs,                       COURT FINDS GOOD CAUSE TO CONTINUE HEARING
Q        N()firearms.                                           UNTIL HIS RETIJRN TO OHIO.COM M ITM ENT ORDER
Q        EIectronicMonitoring:                                 SIGNED.NO BOND HEARING W AS HELD IN OUR DISTRICT

Q        Travelextcndcllto:                                     (U.S.ATTORNEY M ATTHEW SINGER APPEARED
Q        Other:                                                TELEPHONICALLY FROM OHIO)

NEXTCOPRT APPEAM NCE:                  IIATE:                  TIM EI              JUDGE:             PLACE:

REPORT RE
COUN SEL:
 PTD/BON D
 HEARING:
 PRELIM/ARRAIGN O R
 REM OVAL:
 STATUS RE
 EXTRADITION/HRG:

         2/27/19        TIME: 11:00 A M         FTL/TAPE/#                         Begin ox R :
                                                Bss-
    I15M INSI
AA*THE TIM E FROM TODAY THROUGH THE RE-SCHEDULED DATE IS EXCLUDED FROM THE DEADLINE FOR TRIAL AS
CO MPIJTED UNDER THE SPEEDY TRIAL ACT ******YES OR NO DAR:1I:05:45-ll:27:04RECALLED 11:35:06-11:37:40
 Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 4 of 24
  Case 0:19-mj-06091-BSS Document1 EnteredonFLSD Docket02/26/2019 Page 1Of19

AU SA : BRUCE BROWN

                                                                             FIC F1LED
                                                                              CLC
                                                                                HAP
                                                                                 RKO'
                                                                                    #.hlA!
                                                                                         7fc
                                                                                           -k
                                                                                       û> C--
                                                                                            ytlr?i
                                  UNITED S'I'AKI'ES DISTRICT COURT
                                   SOUTHERN DISTRICT OF 0 H10               7218JdL25 F8 2:22
                                       W ESTERN DIVISION                    tI.5,t.
                                                                                  '
                                                                                  )l3-rj?!cI2,w't;r
                                                                                                  .
                                                                                                  ky
                                                                                              .
                                                                            S()U'?H(.J:
                                                                                      1)
                                                                                       :1
                                                                                        ';;g;1.ayjjr)
                                                                            :.rsr jj
                                                                                   . .r .:j
                                                                                          ,:(
                                                                                            ,oy)
         IINI'
             rEIIS'l'A'rES OF AM ERICA              cas:so, 1 l1                 f
                                                    JVDGE JplloE BlaàcK


                                                    18U.S.C.j1962(d)
                                                    FnrfeitureAllegaeon
                                                                          FILED BY          AF          D.C .

           W
           >                y
                             ''
                                      ''                                       Feb 26,2019
                                                                                i(é
                                                                                  KjX
                                                                                    ctjX.cgpFTulj
                                                                                              .
                                                                                                .y
          >                        ,
                                                    OUR CA SE NO : l9 -609l -MJ -SELT ZER



         -                   ,
                             ,


         -                 ,
             *                    '
         SETH SEZAT,
           a/k/a ''Andrew Jnhnsonv''
           a/k/aiiAndrew Butler,''
           a/k/aiilason,''
           a/k/a$$KyleW alker,''

                 Defendants.


         THE GRAND JURY CHARGES:
                                             COUN'T O NE
                                           (RICO Consplracy)
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 5 of 24
 Case0:19-mj-06O91-BSS Document1 EnteredOn FLSD Docket02/26/2019 Page2 of19




                Attilnesrelevantto tlzislndictm ent:

                       TheU.S.DepartmentofTransportation(t'USDOT''),FederalMotorCarrierSafety
     Administration('$FM CSA''),monitorsandenforcesregulationsgoverningsafetyandcolnmercefor
     intcrstate motorcaniers,to include federalregulations govem ing the transportation ofhousehold

     goodsby licensedmotorcarriers@ e.,movers).
         * 2.          Fcderalkrgulationsrcquirca1lintcrstatemotorcanierstranspodinghousehold goods

     for individual sltippers by m otor kchiclc to follow federalrcp lations relating to thc interstate
               j'.

     transpolytionofhouseholdgoods,
         wl3.          Underfi#ralregulations,motorcanierswhomovehousehold goodsmustbe
     liccnsedqndrcgistcredwithtlw USDOT.Todo so,each interstatemotorcarriermustfirstapplyto
                                            *
     operateàsamotorcal erofhouseholdgoodsandreceiveaUSDOTnumber.
          *                      l
              4,       Federalform s thatinterstate motorcanitrsmustcom plete to operate asm oversof
                                        $.
                                        .


     household goods include the OP-1 form ,thc M CSA-I form ,and thc M CS-150 form,which ar:
           N                     .
     rcgistrktion and informatio;kform s. The OP-I form ,the M CSA-I fonn,and thc M CS-150 form

     rcquire thata rcpresentativf forthe interstate m otorcarliercertify thata1linformation containcd in
               *                  .ij
     thcrcspcctive form istrueand correct.

                       Under federal regulations,the U SDOT requires interstate motor caniers,among

     otherthings,to provide estim ates of moving chatgesto potentialcustom ers in writing,indicating

     whethcrthc estimate isaAçbinding''or''nonbinding''estim ate,
               6.      W ith a binding estim ate,thc customer and the m otor canicr m ustboth agree in
     writingto a chargeforselwicespriorto the startofally work.W hen an estim ate isbindillg,USDOT

     prohibitsthe interstate canier from raising the price ofthe m oveunlessthe interstatcm otorcarrier

     andthectlstom erre-negotiatethepricepriorto thecom mencementofthem ove.USDOT regulations
                                                       2
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 6 of 24
 Case0:19-mj-06O91-BSS Document1 Enteredon FLSD Docket02/26/2019 Page3 of19




     forbid intcrstatcm otorcanicrsfrom increasing thepriceofam oveabove theprice setforth in a

     binding estimateafterloading customers'household goods,

                    Failureto m eetUSDOT requircmentscan resultina motorcarrierbcing 'tplaced out

     ofservicey''which m eans the intcrstate m otor carrieris no longerauthorized underfederallaw to

     operate asam tw erofhousehold goods,andm ustceaseoperations.
                    On oraboutOctober31,2008,JBR Undergrotmd,LLC,doing business as United

     NationalM ovingand Storage,wasauthorizedby USDOT tooperate asa moverofhousehold goods.

     USDOT ordered JBR Underground,LLC to ceasc operating asa m over ofhousehold goods on or

     aboutSeptember 14,2015.
                    On oraboutSeptem ber 19,2014.NationalRelocation Solutionswas authorized by

     USDOT to opcrate asam overofhousehold goods. USDOT ordered NationalRelocation Solutions

     to ceaseoperating asam overofhousehold goodson oraboutOctober26,2015.

            10.     On oraboutNovem ber 18,2014,lndependentVan Linessubm itted an application

     to USDOT to operatc as a m overof houschold goods;howevcr,IndependcntVan Lines failed to

     comply with otller USD OT requirements to obtain authority to operatc. USDOT dislnissed the

     application on oraboutApril27,2015.
                    0n oraboutDecember24,2014,NationalRelocation Van Lines wasauthorizedby

     USDOT to operatcasam ovtrofhousehold goods.U SDOT ordered NationalRclocation Van Lines

     toceaseoperating as am overofhousehold goodson oraboutSeptem ber 17,20l5.

            12.     OnoraboutSeptcm berl8,2015,US Rclocation Systcm swasauthorized byUSDOT

     to operate as a movcr of household goods. U SDOT ordcrcd US Rclocation Systcm s to cease

     operating asa moverofhousehold goodson oraboutJune 14,2016.
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 7 of 24
 Case0:19-mj-06091-BSS Document1 Enteredon FLSD Docket02/26/2019 Page4 of19




                   On oraboutM arch 17,2016,FirstN ationalM oving and Storage wasauthorized by

     USDOT to operate as a moverofhousehold goods. USDOT ordered FirstNationalM oving and

     Storage to ceaseoperating asam overofheusehold goodson oraboutOctober4,2016.
           14.     0noraboutAup stl7,20l6,PnblicM ovingandStoragewasauthodzedbyUSDOT

     to operate as a m overofhousehold gcods. USDOT ordered Public M oving and Storage to cease

     operating asa m overofhousehold goodson oraboutJuly 3,2017.

                   On oraboutFebruary 21,2017,PublicM oving Serviceswasauthorized by USDOT

     to operate as a mover of household goods. USDOT ordered Public M oving Services to cease
     operating asam overofhouschold goodson oraboutOctober 18,2017,

           16,     On or aboutJuly 3,2017,Sm artRelocation Solutions,a/k/a PresidentialM oving

     scrvices,was authorized by U soo'r to operate as a m overofhousehold goods. USDO'I-ordcrcd

     smartRelocation solutions,a/k/aPresikentialMovink
                                                     'services,toceaseoperatingasamoveror
     houscholdgoodson oraboutM arch 19,2018.
                   On oraboutDecem ber 19,2017,Unifed Van Lineswas authorized by USDOT to

     operate asam overofhousehold goods. U SDOT ordered Unified Van Lines to ceaseoperating asa

     mcverofhousehold goodson oraboutM ay25,2018.
            18.    On or aboutApril26,2018,Flagship Van Lines was authorized by USDOT to

     operateasam overofhousehold goods.
                                    TheRacketeering Enternrlse
            19.    At tim es relevant to this '
                                              Indictm ent, the defendants,                    ,




     *      ''*            *            -                                                     ''
     *              -           .œ           *            ,-            *          ,-
                                                 4
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 8 of 24
 CaseO:19-mj-06O91-BSS Document1 Entered on FLSD Docket02/26/2019 Page 5of19




                                                                             '
                                                                                n,''and SETH NEZAT,

     a/k/a HAndrew Johnsonrg'ddA ndrtw Butlery''dilasonj''iiKyle w alkery''and others known and

     unknown to the Grand Jury,operatcd and worked tlgough the companies setforth in paragraphs 8

     through 18oftheIndictment,namely,JBR Underground,LLC,UnitedN ationalM oving and Storage,

     National Relocation Solutions, Independcnt Van lzines, N ational Relocation Van Lines, US

     RelocationSystems,H rstNationalM ovingand Storage,Public M oving and Storagc,Public M oving

     Scrvices, Smart Relocation Solutions, Presidential M oving Services, Unificd V an Lincs, and

     Flagship Van Lines,referredto collectively hereinaherasthe'Gaffiliatcd com paniesy''asifthey were

     a singlecop orateentity.

            20.     Attim esrelevantto tllisIndictm ent,thedefendants,and othersknown and unknown

     to the Grand Jul
                    y owned,operattd,and worked as employees,members,and asgociates of the

     afliliated companiesto move interstateshipmentsofhousehold goodi,

            21.     Attimes relevant to this lndictm ent,              and             coordinated and

     directcd lower-levelemployees,members,lmd associatesoftheaffiliated companies.

            22.         At tim es relevant to this Indictment,            and             operated the

     affiliated companiesoutofm ultiple IocationstlroughouttheUnited States,including Florida,Ohio,

     M aryland, North Carolina, Illinois, Texas, Califbrnia, Colmecticut, Colorado, and M issouri.

                  and             operated thc aftsliated compnnitsprincipally outofa businessaddressin

     Hollywood,Florida. Starting on oraboutOctober2015,                   and             also operated

     theaffiliatcd com panicsoutofawarchouscin W estChcster,Ohio,which islocated in thc Southem

     DistrictofOhio.

            23,         The defendants,




                                                      5
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 9 of 24
 Case0:19-mj-O6091-BSS Document1 Enteredon FLSD Docket02/26/2019 Page6 of19




                    ''                '' and SETH NEZAT, a/lda dsAndrew Johnson'', tsAndrew

     Butlerr'' $$Jas:n,'' iiKyle w alkery''and JBR Underground, LLC,United National M oving and

     Storage,NationalRelocation Solutions,IndependentV an Lines,NationalRelocation Van Lines,US

     Relocation Systcms,FirstNationalM ovingand Storage,Public M ovingand Storage,Public M oving

     Scrviccs, Sm art Relocation Solutions, Presidential M oving Services, Unified Van Lines, and

     Flagship Van Lines,and othersknown and nrlknown to the Grand zury,constituted an içEnterprise''

     asdesnedin Section 1961(4)ofTitle 18,UnitedStatesCode,thatis,agroup ofinévidualsand
     entities associated in factthatengagtd in,and theactivitiesofwhich affected,interstate and foreign

     comm erce,referrtd to hereinaherasthe ç'M oving Enterprisc.'' Thc M oving Enterprise constituted

     anongoingorganization whosem em bcrsfunctioned asacontinuing unitforthecom m on purposeof

     achievingtheobjectivesandpurposesofthcMovingEnteprise.
                                        PuroosesoftheEnterorise

             24.    Thepurposesofthe M ovingEntem rise included thefollow ing:

                   (a)      Enrich the Moving Enterprise and tlle owners, operators, employees,
     members,and associates of the M oving Entem rise by defrauding,extorting, and stealing from

     customerswho hired affiliated com paniesoftheM oving Enterpriseto m ovetheirhousehold goods.

                   (b)      PromoteandperpetuatetheMovingEntemriseandshielditscriminalaffairs
     from law enforcem ent authoritiçs and custom ers by concealing tlw true owners, operatcrs,

     employees,and operations ofaffiliated companiesofthc M oving Enterprise.

                                      TheRacketeering Cflngoiracv
            25.      Between in oraboutApril2013,and continuing thzough the dateoftlzisIndice ent,

     in the Southelm DistrictofOhio and clsewhere,the defendants,
                                                     6
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 10 of 24
 CaseO:19-mj-06091-BSS Document1 Entered on FLSD Docket02/26/2019 Page 7of19




    *                               ,'

                                r                          >

                                                                                ''and SETH N EZAT,
     a/k/a iiAndrew Johnson'' isA ndrew Butler,''Sslasony''$$KyIe W alker,''and others known and

     unknown to theGrand Jury,each being aperson employcdby,amcmbcrof,and associatcd with the

     M oving Entcm rise,an Enterprise engaged in,and the activities of which affected,interstate and

     foreign commerce,togethcrwith otherskncwn and unknown to the Grand Jury,did knowingly and
     intentionally conspireto conductandparticipate,directly and indirectly,in the conductofthe affairs

     oftheMovingEnterprisethroughapatternofracketceringactivity,asdefnedin18U.S.C.j1961(1)

     and(5),consistingofmultipleactsindictableunder:
                     (a)    18U.S.C.#1343(relatingtowirefraud)andj2;
                     @)     18U.S.C.j659(relatingtothetheftfrom interstateshipment)and j2;
                     (c)    l8 U.S.C.j 1951(a)(relatingto interferencewithcûmmtrct,robbery,er
                            extortion)@nd j29
                     (d)    18U.S.C.j1028(a)(relatingtofraudandrelatedactivityinconnectionwith
                            identifkationdocuments)and #2.
              26.    Itwas partofthe conspiracy thateach defendantagreed thata conspiratorwould

      comm itatleasttwo actsofracketeering activityintheconductoftheaffairsoftheM oving Entem rise.

                                    M lnner and M esngofthe Consnlracv
              27.     Am ong the m amwr and mcans employed by the m embers in conducting and

      participating in thcaffairsofthe M oving Enterprise were the following:
                     (a)     It was part of the conspiracy that members of the M oving Enterprise
        furthered thc conspiracy by making false representations to the USDOT and em ployees of the
                                                     7
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 11 of 24
  Case 0:19-mj-06091-BSS Document1 Enteredon FLSD Docket02/26/2019 Page8 of19




     USDOT in order for the M oving Entem rise. through the am liated com panies,to operate as an

     intcrstatcmoverofhousehold goods,Thisincludedm isrepresentationsto thc USDOT thataffiliated

     companics of thc M oving Enterprise did not Sharc Conlmtm ôwntrs, Opcrators,m t
                                                                                   llmgtn, and
     employees.

                   (b)     ItwashmherpartoftheconspiracythatmembersoftheMovingEntemrise
     causedcounterfcitidcntiscation docnmcnts(including counterfeitdrivers'liccnses)tobeproduced,
     transferred,used,and possessed to concealthe leadership of afsliated com panies ofthe M oving

     Entem rise.

                   (c)     Itwasfurtherpartofthcconspiracythat,ahercustomerscomplained tothe
     USDOT about the crim inal actions taken by the M oving Enterprise, m embers of thc M oving

     Enterprise stlbmitted docum ents to federal regulators containing m isrepresentations in order to

     operate a new affiliated company ofthc M oving Enterprise as an interstate canier ofhousehold

     goods,

                   (d)     ltwasfurtherpartoftheconspiracythatmembersoftheM ovingEntep rise
     used aliases when working on behalfofaffiliated companies ofthe M oving Enterprise to conceal

     theiridcntitiesfrom 1aw enforcementand custom crs.

                   (e)     ltwasfurtherpa14oftheconspiracythatmembersoftheM ovingEntem rise
     subm itted fake revicwsto onlinesourcesregarding servicesprovided by affiliated companiesofthe

     M oving Enterprise to induce customersto choosc the M oving Enterprise.

                   (8      Itwaspartoftheconspiracy thatmembersofthe M oving Entem riseused
     'ire communications,such as em ails. to scnd false representations to custom ers and potential
     w

     customcrs to induce customers to hire affiliated companies ofthe M oving Entcrprise to m ove the

     cnstomersïhousehold goods.

                   (g)     It was partof thc conspiracy that members of the M oving Enterprise
                                                   8
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 12 of 24
   Case0:19-mj-06091-BSS Documentl Enteredon FLSD D
                                                                           ocket02/26/2019 Page 9 of19




      tbnhered the conspiracy by emailing t
                                              o custom ers tibinding''moving tstim ates without first
      conducting an on-site inspcction ofthehouscllold goods
                                                             .


                    (h)      Itwasfurtherpartofthe conspiracy thatbinding estim atesthatm elnbersof
     theM oving Enterprise offered to custom e
                                              rswere low so asto induce custom ersto hirethe M oving
     Enterprise to move the customers'household goods.

                   (i)       Itwasfurtherpal'
                                            toftheconspiracythat,afteragreeingto abindingestimate
     and loading custom ers'hotlsehold goods. lnem bers ofthe M oving Enterprise incrca
                                                                                       sed the costof
     movesabovetheprice agretd to in tht binding estim ate.

                   (j)      Itwasfurtherpartoftheconspiracythat, aûeragreeingto abinding estim ate
    and loading customers'housthold goods, mtmbcrsofthcM ovingEntcrprisefalsclycl
                                                                                  aim ed thatthc
    customers'houscbold goodstook up m orecubicfootage th
                                                         an wassd forth in thebindingestimate.
                  (k)       Itwasfurtherpartoftheconspiracythatmembersofthc M oving Entcm rise
    misrepresented to custom crs the am ountofactualcubic footage ofhonsehold goods ilwolved i
                                                                                                        n
    m 0VeS.

                  (l)      ltwasfurtherpartoftheconspiracythatmembersoftheMovingEnterprise
   knowingly chargcd custom ers fQrmoving more cubic footageofh
                                                               otlsehold goodsthan wasactually
   loaded by membcrsofthe M oving Enterprise, and othersknown and unknown to the Grand Jury
                                                                                                    .


                 (m)      ItwasfurtherpartoftheconspiracythatmembersoftheM ovingE
                                                                                            nterprise
   tracked the Sd
                actual''tmd ''real''cubic feetofspacc thathousehold
                                                                      goodsoccupied during moves.
                          Itw as furtherpartofthe conspiracy thatm em btrs ofthe M oving Entem risc
   would scnd cm ailsto cach othercontaining docum cntsdetaili
                                                             ng thc 'tactual''and *freal''cubic feet
   uscd during m ovcs,along with documents detailing the cubic f
                                                                ootage thatwasuscd to calculatethe
   amountthe M oving Entem risecharged tocuslom ers forthesam e m oves.

                (o)       Itwasfurtherpartoftheconspiracythat, attim cs,mem bers ofthe M oving
                                                 9
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 13 of 24
   Case0:l9-mj-06091-BSS Document1 Entered on FLSD Docket02/26/2019 P
                                                                                              age 10 of19




      Entcm risecaused custom erslhouschold goodstobestolen whil
                                         '
                                         # ''                  .  etransportingthe goodsinterstateby
      notdelivering the houschold goods aftcr loading the household
                                                                    goods and rcceiving paym cntfor
      mcving ththouschold goods.

                    (p)     ItwasfurtherpartofthtconspiracythatmembersoftheM oving Entcmrise
      extorted,and caused othersknown and unknown to thc Grand Jury to exto
                                                                           rt,custom ersinto paying
     monty to thc M oving Enttrpriseby iacrcasing thecostofm ovesaherloadin
                                                                           g customers'household
     gbods and by rcfusing to relinquish customers'household goods untilc
                                                                         ustom ers paid an inflated
     plice fordelivery ofthe household goods.

                   (q)     ItwasfurtherpartofthcconspiracythatamemberofthcMovingEntcmrisc
     threatenedtoinjureanotherperson whointerfered with theMovingEntemrise'spum oses.
                                              O vertActs

            28.     In furthcranccoftheconspiracyandtoachievetheillegalobjective thcrcof, thc
     following overtacts. am ong others,were comm ittcd in the Southem DistrictofOhio andelsewhe
                                                                                                rc:

                   (a)    OnoraboutJune5,2014                      5ledanOP-1form totheUSDOT on
     behalfofNationalRelocation Solutions, LLC in which he celitied falscly thatht did nothaveany

    relationship with any othtr 'lFM csA-regulated entity''within tht past th
                                                                               rct years, dtspite his
    relationship with anotherFM csA-regulaîed tntity w ithin thepasttl
                                                                     u-e: years.

                  (b)     OnoraboutJune4,2015,                 ûledanOP-tform totheUSDOT on
    behalfof NationalRelocation Van Lines in which he certiûed falsely th
                                                                         athe did nothave any
    relationship with any other i'FM csA-regulatcd entity''within the past th
                                                                             ree years,despite his
    relationship w itl!anotherFM csA -regulated entity within the pastthre
                                                                        e years.
                  (c)     On or aboutAugust4,2015,                       filed an OP 1 form to the
                                                                                    -



    USDOT on bchalfofU S Rclocation Systemsin which $heccrtified falsely th
                                                                             atshedid nothaveany
    rclationship with any othcr isFM csA-regulatcd cntity''within the pa
                                                                        st tlvce ycars,despitc hcr
                                                  10
Case
  Cas0:19-mj-06091-BSS
     e 0:19-mj-O6O91-BSS Document
                          Docu 5 Entered on FLSD Docket 02/27/2019 Page 14 of 24
                                         ment1 Entered on FLSD Docket02/26/2
                                                                            019 Page 11 Of19




      rclationship with anotherFM csA -
                                          regulated entity within thepastth
                                                                           ree ycars.
                    (d) On oraboutApril6, 2016,FirstNationalM ovin
     d                                                                   g and Storage provided
      ocum entatiolland paymentto athird-
                                         party company forsalesleadsthatwassir edby
     and anindividual('tlndividual- 1'3. Includcd with thc
                                                             documentswasa photocopy ofa counterfeit
    driver's licensc, where thc picttlre and
                                         information on the counterfeitdriver's license matched th
    pictureand infcrmati                                                                          e
                       on on a valid driver's Iicense fo
                                                                 , but was  actually i
                                                                                     n th: na
    Individual-l,                                                                            m e of

                            On or about October 18, 20l6, Public M oving and St
   d                                                                                   orage provfded
    ocum entation to a tltird-party company f
                                               orsalts lcadsthatwas signed by
  i                                                                                        and anothtr
   ndividual(çilndividual-z'f). Included with thcdocumentsw
  li                                                            asaphotocopy ofa countcrfeitdriver's
    cense,in which thepictureand info
                                         rmation on tlw counterfeitdriver'sli
                                                                             ccnsem atched thepicture
  and information on a valid drive
                                      r's license for a conspirator, but was actually in thc nam
  l                                                                                              e of
  mdividual-z.

                 (f)    On oraboutOctober2, 2014,am emberoftheM oving E
                                                                            nterprise emailcd a
  custom er informatioc about National Rclocation Solutions
                                                           , whi
                                                               ch refkrred falsely to bcing in
  businessforl5 years.                                    'j'

                 (g)     On orabcutJunt 19, 20l5,amemberoftht M oving Enter
                                                                             prise emailed a
 customerregarding amove in Hamilton, Ohio information aboutN ationalReloc
                                                                           ation Van Lines,
 whichstated falselythatNationalRelocationVa
                                            n Lincswasa fam ily owned and operated
                                                                                   com pany
 and bad betn in busillesssince 1999,

                         On oraboutJ'
                                    anuary22, 2016,a memberofthc M oving Entem rise cmail
                                                                                        ed
 a custom crrcgarding a move in Piscataway, New Jersey inform ation aboutUS Relocation Syste
                                                                                              m s,
 refening falsely to being in business for 15 years,
                                                                      '.
                (i)     On or abont October 25, 20l7,the Intem et;webpage for First National
                                                  11
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 15 of 24
 Case0:19-mj-06091-BSS Document1 E
                                                   ntered on FLSD Docket02/26/2019 P
                                                                                             age 12 of19




     M oving and Storagestated falselyth
                                        atFirstN ationalM oving and Storagehad 15 yearsofexperience
     transporting household goods.

                            On or about October 25, 2017,the Intem et webpage for P
                                                                                      ublic M oving
    Servicesstated falsely thatPublic M oving Serviceshad ççmore than 15
                                                                         yearsofexperience.''
                  (k)      OnoraboutOctober25, 2017,thcIntem etwebpage forPrtsid
                                                                                    tntialM oving
    Servict!stated falsely thatPresidentialM
                                               ovingServiceshadjujfctlcbrattdits20thannive
                                                                                         rsary,
                         On oraboutJuly31, 2015,m emberscftheM oving Enterp
                                                                           rise,actingthrbugh
   NationalRtlocation Solutions, loadedandcaused otherskrmwnand
                                                                unknown to the Grand Jury to
   load a customer's household goodslo
                                      cated in Hamilton, Ohio,which isin the Soutlarn Dist
                                                                                           rictof
   Ohio.M em bcrsoftheM oving Enterpriseincreased thecostofthem oveabov
                                                                           e thebinding estimate
   aqerhousehold goodsw ere loadedonthem ovingtm ck.M embersoftheM oving Ent
                                                                               ep risecharged
   the customerforusing 2, l77cubicftttofspace despitem embers
                                                              oftheM oving Entem riscknowing
  thatthecustom er'shousehold goodsused only l,350 cubic ftetofspact
                                                                       .


                (m)     OnoraboutNovember5, 2015,membersofthe M oving Entemrise
                                                                                     , act
                                                                                         ing
  tk oughUS Rtlocation Solutions, increasedthecostofacustom er'sm oveab
                                                                       ovethebindingestimate
  aherthchouseholdgoodswereloaded, M embersoftheM oving Enterprisc charged tht
                                                                                customerfor
  using550 cubicfeetofspactdespittmem bersoftheM oving Enterprise knowing thatthecustom er'
                                                                                               s
  household goods used only 450 cubic feet ofspac
                                                 e. M embers of the M oving Enterprisc ncver
  delivertd the custom er's household goods despite taki
                                                       ng possession of the household goods and
  receiving adown paymentfordeliveryofthehouschold goods.

               (n)      OnoraboutJuly 10,2016,mcmbersoftheM ovingEnteprise, acting tluough
  FirstHatilmalM ovingandStorage, loadcd and causcd othcrsknown and unknown to theGrand Ju
                                                                                              ry
  toloadacustom er'sgoodstotransportfrom RoundRock, Texasto Columbus,Ohio,wlùchislocated

 intheSouthernbistrictofOhio.MembersofMovingEntcmriseincreased thccostoftht m ove
                                                  l2
Case
 Cas0:19-mj-06091-BSS
     e0:19-mj-06091-BSS Document
                         Docum 5 Entered on FLSD Docket 02/27/2019 Page 16 of 24
                                         ent1 Entered on FLSD Dock
                                                                  et02/26/2019 Page 13 Of19




       above tht binding estimat
                                  e afterthehousehold gocds w
      E                                                          ere loaded. A m tm ber of
        ntcrpriscalsotoldthecustomerth                                                        the M oving
                                          atthe custom erhad to agreetothehigherpriceorth
      household good                                                                         tcustom er's
                      swould notberemrncd to hcr. The
      during                                               customercomplaintd aboutthe increased price
              subsequent telephone calls f
                                           rom Colum bus, Ohio to m embersof the
                                                                                     M oving Enterprise
     Duing one telephone call                                                                           .
                                , a m tmber oft htM oving Enterpri
                                                                   se told the custom er thatthe M ovi
     Entep risewouldauctio                                                                           ng
                             nthecustcm er'sgoodsifthe c
                                                          ustomerdidnotpaythehigherpric
    ofth                                                                                    e.M em bers
         eMoving Entcrprisechargedth
                                         e customerforusing 800 cubicfeetofs
                                                                                pace despitemembersof
    the M oving Enterprise knowi
                                   ng thatthe custom er's household
                                                                    goods uscd only 500 cubic f
   SpaCe.                                                                                         eetof

                 (o)     OnoraboutMay24,2016,m tmbersoftheM ovin
  N                                                                        g Entezprise, through First
      ational M oving and Storage increased the costofa move
                                 .
   h                                                          above the binding estim ate afterthe
    ousehold goodswereloaded. W hen thecnstomerrequested th
                                                              atthe moversunloadthegoodsatthe
  pick'up siterathcrthan pay thchighcrpricc,am cmberoftheM ovi
                                                                 ng Entvrprise refustd and toldthe
  custom erthatan additionalpaym entwasre
                                           quired form ovcrsto unload thegood
                                                                               satthtpickup sitt.
  M em bersoftheM oving Enterplisech
                                      argedthecustom erforusing 4,150 cubic feetofspace despite
  m embersofthe M oving Enterpriseknowing thatthe customer's housthold go
                                                                          odsused only 3,300
  cubic feetofspace. M embersofthe M oving Enterprise nev
                                                         erdtlivered the custom er'shousehold
 goods,which were stored at the M oving Enterprise's warehousc in W est Chcstcr
                                                                               , Ohi o,despite
 taking possession of the household goods and receiving a down payment for dtliv
                                                                                    ery of the
 hcusehold goods.

               @)      On or about M ay 24, 2016, mem bers of the M oving Entem rise
                                                                                           ,   acting
 thrx gh FirstNationalM oving and Storage, loaded and causcd othersknown and unknown to the

 GyanëJurytoloadacustomer'sgoodstotransportfrom FortW ayne, Indiana to M iddletown Oltio,
                                                                                            ,

 which is located in the Southern Distrid of Ohio, and a storage unit. M em bers ofthe M oving
                                               l3
Case
  Cas0:19-mj-06091-BSS
     e O:19-mj-O6091-BSS Document
                          Doc     5 Entered on FLSD Docket 02/27/2019 Page 17 of 24
                                       ument1 Entered on FLSD Dock
                                                                  et02/26/2019 Page 14 of19




      Enterplise jncreased the
                             '
                              costofjheooveayove thejj
                                                           udjng estjmateafurjoadj
      M em bers oftheM ovfn                                                        ng jjotjsejaou goods
                             g Ezjferprysecu rgcdthecu
     membersoft
              leMo       vfng nnterprjseknowfng tu t
                                                       stom crfbrusfng 1yyx cubic f-

                                                      tjj: customer,s jonseàold
                                                                                    eetoyspace despft l
     Cubicf                                                                     goods used only 1,2%
           eetofspace.

                     (q)   On or about August7 2015,m embers of the M
                                                  ,
                                                                               oving Entep rise acting
     tkoughNationalRelocatio                                                                    ,
                               n Solutions,loaded and caused othersknownand unk
     Juryto load acustomer'sg                                                        now n to the Grand
                              oodstotransportfrom M t. Vem on,Ohio
                                                                      ,whi ch islocated in theSouth
    Districtof Ohio, to M ountain View                                                              em
                                        , Azkansas. M em bers oft  he M oving Enterprise charg
    customcrf                                                                                    ed the
               orusing4,000cubicfed ofspactd
                                               espitemembersoftheM ovingE
   th                                                                           nterpristknowing that
      ecustom er'shousehold goodsustd onl
                                           y approxim ately 3,000 cubic fcctofspacc
                                                                                     .

                 (r) 0noraboutJune8, 2016,membersoftheMovingE
  Fi                                                                    ntep rise,actingthrough
    rstNationalMovingand Storage loaded and caused otherskn
                                   ,
                                                             own andunknown to theGrand Jury
  to load a customer's goods to t
                                 ransportfrom Panama City, Florida to Glenville
                                                                               , North Carolina.
  M em btrsoftheM oving Entem risccharged thecustom crforu
                                                           sing 1,100cubicfeetofspacedespite
 mtmbcrsoftheM oving Entemrisck
                                      nowing thatthe customer'shousehold
                                                                          goods used only 750
 cubic feetofspace.

               (s)         OnorAboutJuly30, 2016,m embersoftheM ovingEnt
                                                                             ep rise,acting through
 FirstNationalM oving and Storage loadednndcausedothersknownand
                                   ,
                                                                    unknow n to thtGrand Jury
 toload loaded acustomer'sgoodstot
                                      ransportfrom M onument, Colomdo to M adison
                                                                                   ,A l
                                                                                      abama.
 M tm btrsoftht M oving Enterprisechargedthe custom erforusing 2
                                                                ,835 cubi
                                                                        c feetofspacedespite
 mcmbeysoftheM ovingEntemriseknowingthatthe customer'shousehold goods used only 2
                                                                                             ,300
 cubicfeetofspace.

               (t)     On oraboutAugustl2,2016,membersoftheM oving Enterprise, acting
through FirstNationalM oving and Storagt, loaded and caused othersknown and unknow
                                                                                  n to the
                                             14
Case
  Cas0:19-mj-06091-BSS
     e O:l9-mj-06091-BSS Document
                          Docum 5 Entered on FLSD Docket 02/27/2019 Page 18 of 24
                                         entl Entered on FLSD Docket02/2
                                                                        6/2019 Page 15 of19




      Grand. 1115 toload acustom er'sgoodstotransport
                                                         from W alton, Kentucky toCollegeStation
                                                                                                  , Texas.
     M embersoftheM oving Ent
                                  em rist increased the costofthe m oveabove the
                                                                                   binding estim atc ahcr
     loatling household goods. M em bersoftheM oving Entcr
                                                              prise charged the custolnerfo
    cubicfeetofspacedespitem em b                                                          rusing 2,751
                                     ersoftheM oving Enterpriseknowi
                                                                        ngthatthecustom er'shousehold
    goodsusedonly 2,300 cubicfeetofspace
                                               .


                          On or aboutAugust15, 20l6,m embers of theM oving E
                                                                                nterprise,ading
    tk ough FirstNationalM oving a
                                  nd Storagc,loadcd and caused othersknown and tmknown to th
    Grand 21.                                                                                  e
            > to load acustomer'sgoodsto trans
                                              poM from FrontRoyal, Virginiato Golden
                                                                                     , Colorado.
    M embersoftheM oving Entem ris
                                  echarged the cnstomerforusing 1 700cubicfeetofspacedespite
                                                                   ,
   members ofthe M oving Enttrprist know ing thatthe custom er'shousehold
                                                                          goodsused only l,300
   cubic feetofspace,

                        On or aboutAugust21, 2016,members of the M oving E
                                                                                 nterprise,acting
  tkough FirstNationalM oving and St
                                       orage,loaded and caused othersknovvn
                                                                              and unknown to the
  Grand Jury to load a custom er's goods to transport from Steger
                                                                 , Il
                                                                    linois to Chandler, Arizona.
  M tm bersofthe M oving Enterprise charged the customerforusing 2
                                                                  ,800 cubic feetofspace despite
  m embers ofthe M oving Entem rise knowing thatthe customer'shousehold good
                                                                            sused only 2,300
  cubicfectoîspace.

                       On or aboutJune 16, 2017.m em btrs ofthe M oving Enter
                                                                                 prise, tlvough
 PublicM oving Sen ices, loaded and caused othersknown and unk
                                                              nown to the Grand Jury to load a
 customer's household goods to transport from Steila
                                                    coom ,W ashington to a storage facility in
 Clarksville,Temwssee. Thecustomermadepaym entsforthem oveand atl
                                                                    em pted to arrangedelivery
 on multiple occasions. O n or about October 12, 2017,the customer made arrangements w ith

 members ofthe M oving Entel-prise to have the household goods delivered to the custom er's new
 hom e in Tennessee. M em bers ofthe M oving Enterprise never delivered any of the custom er's
                                                l5
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 19 of 24
  CaseO:19-mj-O6091-BSS Document1 E
                                                       ntered on FLSD Docket02/26/2019 P
                                                                                        age 16 Of19



        houschold goodsand never
                                   provided any explanation fornotd
                                                                    elivering the householdgood
                       (x) Onoraboutpune15                                                        s,
                                                   , 2017,duringatelephonecallt
       l                                                                         o a thizd-party company
        ocated in M aryland,           tlupatened to blow up abuildi
                                                                   ng owned by th: third-paMy compa
       and shootthe third-                                                                            ny
                          party company's employees.
                        Allin vlolation ofTltle 18 Unlted StatesCode
                                                 ,                    ,   Section1962(d).


            29,      The allegations contained in
                                                     Cotmt0ne ofthislndictm entare
                                                                            hereby incorporatcd
   by referenccforthepurposeofallegingforfeiturepursuanttoth
   C                                                         eprovisionsofTitle 18,United Stateg
    ode,Section 1963, and Title 28 United StatesCode
                                  ,                 , Section2461(c),
            3O.     Upon colw iction of th
                                          e offense set forth in Count O
  defendants,                                                                   ne of tllis Indictment, the
                                                                 ,


 -                                                   ,''


                  and SETH NEZAT ,a/k/adiAndrew Jphnson
                                                           q'
                                                            'dAndrew Butlery''Sflason,''$6K y1e
 W alker,''shallforfeitto theUnited St
                                     ates,pursuantto l8 U .S.
                                                            C.91963,includingbutnotlimited
 to:

                  (a)     anyintertstacquircdormaintainedinyiolation of18U.S
                                                                                      .
                                                                                       C.j 1962,which
                          interestsarcsubjecttoforfciturctotheUnitedStates
                                                                                 pursuanttoTitle 18.
                          United StatesCode, Section 1963(a)(1);

                  (b)     any interestin,sccurityof, claim against,orpropcrty orcontracttmlright
                                                                                                of
                          any kind affordng a sonrcc of influence over
                                                                          ,   any enterprisc which tht
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 20 of 24
  Case0:19-mj-06091-BSS Document1 E
                                                 ntered on FLSD Docket02/26/2019 P
                                                                                  age 17 of19




                           dcfendnnts established, operated,controlled
                                                                           ,   conducted,orparticipated in
                           theconductof, inviolationof18U
                                                          S.C.j1962,whichinterests. securities,
                                                               .


                           claims,andrightsaresubjecttoforfeitureto the United Statespursuantto
                          Tile 18,United StatesCudt
                                                     ,   Stction1963(a)(2);and
                          any property constituting, ordcrived fzom
                                                                      ,   any proceeds obtained, directly
                         or indirectly, from racketeering activity or unlawful debt colle
                                                                                         ction in
                         violation of18 U .S.C.j 1962,whichpropertyissubjecttof
                                                                                  orfeiture to the
                         United Statespursuantto Title 18 Unittd StattsCodc
                                                           ,
                                                                                      ,   Stction 1963(a)(3);
   including.butnotlim ited to a1ldefendants'ownership interest
                              ,
                                                               sin the companieslistedaspal4ofthe
   enterprise and a1lproperty'constituting
                                           proceeds and a stlm of m oney tqual t
                                                                                 o an am ount that
   representsthe proceedsthatthe defendantsobt
                                              ained asaresultofthcoffense,


                  Ifany oftheproperty described abo
                                                   ve,asaresultofanyactorom ission ofthe
   dtftndants:

                 (a)    carmotbelocated upon thttxtrciseofduedili
                                                                          gence;
                 (b)   hasbeen transferredorsoldto, ordtposited with
                                                                            ,   a third party;
                 (c)   hasbeenjlacedbcyondthcjurisdictionofthccourt;
                 (d)   hasbeensubstantiallydiminishedinvalue;or
                 (e)   hasbtencommingledwithothcrpropertywhich cannotbe divided
                       withoutdiffkulty;
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 21 of 24
  Case 0:19-mj-06091-BSS Document1 E
                                                 ntered On FLSD Docket02/26/2019 P
                                                                                  age 18 of19




      itisthe intentoftheUnited St
                                  ates,purstlantto l8 U .S.C.û1963(m),to seek forf
                                                                                 kitureof
      pthcrprop                                                                          any
                erty ofthedtfendantsup to tllevalucoftheproperty described ab
                                                                             ovc.
     A1lpursuantto Title 18 United StatcsCode
                            ,                    , Sect
                                                      ions1962, 1963(a)(1),(2),and (3)
                                                                                    ,and(m),
                                                           A TRUE BILL .



                                                           G RAND J      Y FOREPERSON
     BENJAM IN C . GLASSM A N
     UNITED STATES ATTO RNEY



    M ATT W SINGER /M EG GA FN
    ASSIST T UNITED                 EY
                    S'rA '
                         rE ' '1'' RNEYS




                                            18


                                                                                               f&
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 22 of 24
   Case0:19-mj-O6091-BSS Document1 Entered on FLSD D
                                                                                          ocket02/26/2019 Page 19 of19



    ,,o,,?.q--,,,,-,,a--,--,---                                                                                a,c FILED
                                                                                                                  :,a    ,-;.,
                                        UNITED STATES D ISTRICT COURT                                                       -
                                                                                                                                ;-u,
                                                                                                                                   .
                                                                                                                                   -:;k:.
                                                                                                            zgljlkk25 gjja:2s
                                                                  forthe
                                                    Soutlltn!DislrictofOhio

                     United StatesofAmerica
                              V.

                        SETH NEM T,                                             CaseNo. 1:18-cr-00109(12)
          a/kla'Andrew Johnsonj*a/ka *Andrew Butler,''
               &lW& *Jason,*a/ta *KyI
                                    e Walker,

                           Defettdant

                                                  ARREST W ARRA NT
  To:      Anyauthorized Iaw enforcementomcer

             YoIJARE COM          BED loarrestand bringbeforcaU
                                                               niledStatesmagistralejudgewitbokltunnecessaq del
                                                                                                              ay
  fllt
     zzll
        f'nfpersontoAearresled) SETH NEZAT
  wboisAccusedofanoffknseorviolationbasedonthefollowing document51edwiththecourt:
  # Indictment           o Supersedînglniiclmen! O Infonnatlon    O Superseding lnfbrmalion D Complaint
 o Prob
       ati
         onViobationPctition       D SupervisedReleaseViolalio
                                                              nPetitiôn DviolationNotice D OderôflhcCourt
 Thisoffenseishrieflydescribed asfoll
                                    ows:

                                 18D.S.C,61962(d)-ConspiracytoPaikipateinRacketeeringActivi
                                                                                          ty
                                              ISEEAU ACHED INDICTMENX


Date:       7/25/2016                                                            *                                     F .4) #' 6)
                                                                                                  *                                       I
                                                                                        XSVXRG XG YX1&                         ' )    .
Cityandstate:        CINCINNATI,QHlO                                        RichardW .Nagel! clerk, U.s.
                    --
                                                                                           , ..
                                                                                                                            .1 .
                                                                                                                               x..
                                                                                                                                 ,.'
                                                                                                                                ..,
                                                                                            N a/e al-eqna rp/.

                                                             Retllrn
         Tlliswarranlwasreceivedon(date)
ayfr/h'ttlt
          dJ/Jle/                                     ... ........,-- .   andthepersonwasarrested on(date) - ..-      .- - ..
                                                         .



Dale;
                                                                                         At-
                                                                                           rêsll
                                                                                               bt
                                                                                                go//lcer'
                                                                                                        Jsignqltsre

                                                                                           Fik,sednomecal7iil/e
   CM /ECF -LiveDatabase -flsd
  Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 PagePa
                                                                           23geof124
                                                                                  of2

                                           U .S.D istrictC ourt
                            SouthernDistrictofFlorida(FtLauderdale)
           C RIM INA L D O C K ET FO R CA SE #:0:19-
                                                     mj-06091-BSS AIIDefendants
                                     lnternalU se O nly


   Case title:U SA v. Nezat                                     DateFiled:02/26/2019
                                                                D ate Term inated:02/27/2019

   Assigned to:M agistrate JudgeBarry S.
   Seltzer

  Defendant(1)
  Seth Nezat
                                                 represented by N oticing FPD-FTL
  19691-104
  YOB 1972 English                                              (954)356-7436
  TERM INATED 02/27/2019
                  .                                             Email:hlecf@fd.org
  also known as
                  .
                                                                LEAD ATVORNEY
                                                                A TTORNE Y TO BE NO TICED
  Andrew Jolmson
   FfRM INA TED .. 02/27/2019                                   Designation:PublicDefender
                                                                Appointm ent
  alsoknown as
  Andrew Butler
  TERMINATED .. 02/27/2019
  alsoknown as
  Jason
  TERM INATED .. 02/27/2019
  also known as
  K yle W alker
  TERM INATED:02/27/2019

  Pendinz Counts
                                                               D isposition
  N one

 H iahestOffenseLevel(O peninz)
 None

 Term inated Counts                                            D isposition
 N one

 HizhestOffenseLevel(Term inated)
 None

 C om plaints
                                                              D isposition


https://ecf.tlsd.circl1.dcn/cgi-bin/D ktllpt.pl?lo3l14598040894-1
                                                                .   1 0-1                 2/27/2019
  CM /ECF -Live Database-flsd                                                                P
 Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 24
                                                                          ageof224
                                                                                of2


   18:U.S.C.j1962(d)CONSPIM CY TO
  PARTICIPATE IN RACKETEERING
  A CTIV ITY


  Plaintiff
  U SA                                          represented by Bruce Brow n
                                                               United StatesAttorney'sOffice
                                                               500 E Brow ard Boulevard
                                                               7th Floor
                                                               FortLauderdale,FL 33301-3002
                                                               954-356-7255X3514
                                                               Fax:356-7336
                                                                Email:bruce.brownz@ usdoj.gov
                                                                fEAD adTTO RNEY
                                                                adH ORNEY TO BE NO TICED

                                                                D esignation..Retained

  Date Filed        #     D ocketText
  02/26/2019         1 M agistrateRemovaloflndictmentfrom SOUTHERN DISTRICT OFOHlO
                       (W ESTERN DIVISION)CasenumberintheotherDistrict1:18-CR-00109as
                          to SethNezat(1).(at)(Entered:02/26/2019)
  02/26/2019             SetHearingsasto Seth Nezat:InitialAppearance
                         2/27/201                                     Rule5(c)(3)/40setfor
                                                                           -

                                  9 AT 1l:00 AM in FortLauderdale Division before FTL Duty
                         M agistrate.(at)(Entered:02/26/2019)
  02/26/2019             ArrestofSethNezat(at)(Entered:02/27/2019)
  02/27/2019        ; M inuteOrderforproceedingsheldbeforeMagistrateJudgeBarryS Seltzer: .

                      InitialAppearanceinRule5(c)(3)/Ru1e40ProceedingsastoSethNezatheld
                         on 2/27/2019.Defendantwaivesrem ovaland defersthe bond hearing until
                         arrivalin charging district.Removalordered. Attorney added:N oticing FPD -
                         FTL forSethNezat(Digital11:05:45)SignedbyM agistrateJudgeBarry S        .

                         Seltzeron 2/27/2019.(dd)(Entered:02/27/2019)
  02/27/2019        2 W AIVER ofRule5(c)(3)/Ru1e40Hearingby SethNezat(dd)(Entered:
                     .

                      02/27/2019)
  02/27/2019        ! COM M ITM ENT TO AN OTHER DISTRICT asto Seth Nezat Defendant
                     .
                                                                                    .
                         com mittedto DistrictofSD/ohio. Closing Case forD efendant. Signed by
                         f agistrateJudge Barry S. Seltzeron 2/27/2019. Seeattacheddocumentfor
                         M
                          ulldetails.(dd)(Entered:02/27/2019)




https://ecfflsd.circll.dcrl/cgi-biilElktltpt.pl?lo3l14598040894-1. 1 0-l                     2/27/2019
